Citation Nr: 1717088	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  12-16 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION
The Veteran served on active duty from January 1970 to January 1974.  He died in July 2008.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

This case was previously before the Board in June 2015, when it was remanded for further development.  The RO continued the denial of the appellant's claim, as reflected in the September 2015 supplemental statement of the case, and returned the claim to the Board for further appellate review.

As will be discussed below, however, there still has not been acceptable substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall).  Therefore, the Board is again remanding this claim.

In May 2015, the appellant testified before the undersigned Veterans Law Judge at a live videoconference hearing.  A transcript of the hearing is of record.

The issue of accrued benefits has been raised by the record in the appellant's January 2008 Application for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits by a Surviving Spouse or Child, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the most recent June 2015 remand, the Board requested the AOJ to obtain an opinion addressing whether the Veteran's conceded herbicide exposure caused, materially contributed to, or hastened the Veteran's death.  To this end, a VA medical opinion was obtained in August 2015.

After reviewing the claims file, the examiner opined that "it is less likely that the Veteran's death is due to Agent Orange," because his death was "due to complications from his nonservice-connected, uncontrolled hypertension."  The examiner indicated that, after reviewing VA's Public Health Page regarding diseases associated with Agent Orange, "there is no direct association with Agent Orange and the development of hypertension, kidney failure, or renal cell carcinoma."  August 2015 VA Medical Opinion.  Further, in response to the Board's request for the examiner to address Dr. A.M.'s April 2015 private medical opinion, the examiner indicated that he was unable to find any documentation to support the "cardiac problems" that Dr. A.M. referred to in his opinion.  Id.  The Board finds that this opinion is inadequate for several reasons.

First, in Stefl v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) explained that a medical opinion which employs such reasoning alone-namely, that "a condition is not related to service because the condition is not entitled to presumptive service connection"-is "inadequate on its face," because "[t]he existence of presumptive service connection for a condition based on exposure to Agent Orange presupposes that it is possible for medical evidence to prove such a link before the [National Academy of Sciences (NAS)] recognizes a positive association."  21 Vet. App. 120, 123-24 (2007); cf. Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009) (finding that the Board provided inadequate reasons or bases for relying on a medical opinion that was "based solely on the fact that this disease is listed in the 'Limited Evidence of No Association' category" in an earlier NAS report without addressing the Veteran's risk factors and the unique presentation and development of the Veteran's brain tumor).  Consequently, the Board concludes that the August 2015 VA examiner committed the same error as the VA examiner in Stefl, thus rendering the medical opinion inadequate to adjudicate the herbicide exposure theory of entitlement to service connection for the cause of the Veteran's death.

Next, the Board requested the examiner to address whether the Veteran's conceded herbicide exposure caused, materially contributed to, or hastened the Veteran's death.  After reviewing the examiner's August 2015 opinion, the Board finds that the examiner did not adequately address whether the Veteran's conceded herbicide exposure either materially contributed to, or hastened, the cause of his death.

Similarly, the Board requested the VA examiner to address Dr. A.M.'s April 2015 medical opinion which stated that the Veteran's renal cell cancer, hypertension, renal failure, early stroke, and cardiac problems all could have been caused by his exposure to Agent Orange.  However, instead of adequately addressing Dr. A.M's opinion, the examiner indicated that he was unable to find any documentation supporting the cardiac problems that Dr. A.M. referred to.  Therefore, the Board finds that the examiner did not adequately address Dr. A.M.'s April 2015 opinion.

For the foregoing reasons, the Board finds that a new medical opinion should be obtained addressing whether the Veteran's conceded herbicide exposure caused, materially contributed to, or hastened the Veteran's death.

In May 2010, VA attempted to obtain all treatment records, hospital summaries, findings, and/or diagnoses for treatment the Veteran received during January 1, 2007 to July 20, 2008 from Carolina Heart Specialists (CHS).  However, in June 2013, VA notified the appellant that CHS requires an in-person request with a death certificate to release the Veteran's medical records.  As this case is being remanded for other reasons, the appellant should be given another opportunity to obtain these records and have them associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to provide the Veteran's medical records from CHS for the period of January 1, 2007 to July 20, 2008.  She should again be notified that CHS requests an in-person request with death certificate to release the Veteran's medical records.  All efforts to obtain these records should be documented in the claims file.

2.  After completing the development requested in item 1, obtain an addendum opinion from the August 2015 VA examiner regarding the etiology of the factors that caused the Veteran's death.  If the August 2015 examiner is unavailable for any reason, the requested opinion should be obtained from another qualified person.  The claims file and a copy of this remand must be provided to the examiner.  The examiner should review the claims file and consider all pertinent evidence of record to include: (1) the Veteran's service treatment records; (2) the July 2008 Certificate of Death which lists the immediate cause of death as continuous ambulatory peritoneal dialysis and peritonitis with contributory causes identified as end stage renal disease, hypertension and hepatitis; and (4) the April 2015 letter from Dr. A. M.

The Board would like to direct the examiner's attention to several pertinent service treatment records: 

(a) A June 13, 1973 profile the Veteran received for an evaluation for heart disease.  This can be found on pg. 50 of the STR file uploaded into VBMS on August 5, 2004.

(b) A June 14, 1973 radiographic report noting that the Veteran was evaluated for persistent sharp chest pains.  This can be found on pg. 72 of the STR file uploaded into VBMS on August 5, 2004.
 
(c) A June 15, 1973 electrocardiographic record noting "ST changes compatible with early repolarization or acute late MI or pericarditis.  Suggest comparison to previous EKGs and (unknown) EKGs."  This can be found on pg. 66 of the STR file uploaded into VBMS on August 5, 2004.

3.  After completing the development in item 2, the examiner should then provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any disability that caused, materially contributed to, or hastened the Veteran's death, to include hypertension, is the result of, or was aggravated by, the Veteran's active service, to include his conceded in-service exposure to herbicides.

The examiner should provide a complete rationale for all conclusions.  If the examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, then the examiner should indicate this in the report.

In addressing this question, the VA examiner should specifically address Dr. A.M.'s April 2015 letter, which noted that herbicide exposure could have caused the Veteran's renal cell cancer, hypertension, renal failure, early stroke, and cardiac problems.  The examiner should also address the three pertinent STRs identified above in item 2.

Lastly, the examiner is advised that the absence of a disability from the list of presumptive conditions which are presumed to be the result of exposure to herbicides in Vietnam is not, by itself, a sufficient explanation for a negative opinion-i.e., if it is the examiner's opinion that any disability that caused, materially contributed to, or hastened the Veteran's death, to include hypertension, is not associated with his exposure to herbicides in Vietnam, then the examiner must do more to explain his or her opinion concerning the probability of a relationship between this particular Veteran's disability that caused, materially contributed to, or hastened the Veteran's death, to include hypertension, and his exposure to herbicides than to indicate that such disability is not on the list of presumptive diseases.

2.  After completing the above and any other development deemed necessary by the AOJ, readjudicate the appellant's claim.  If the claim remains denied, the appellant and her representative should be issued a supplemental statement of the case and an appropriate period of time should be allowed for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



